Name: 1999/433/EC: Decision of the European Parliament of 4 May 1999 giving discharge to the Management Board of the European Centre for the Development of Vocational Training in respect of the implementation of its budget for the 1997 financial year
 Type: Decision
 Subject Matter: management;  budget;  EU institutions and European civil service
 Date Published: 1999-07-03

 Avis juridique important|31999D04331999/433/EC: Decision of the European Parliament of 4 May 1999 giving discharge to the Management Board of the European Centre for the Development of Vocational Training in respect of the implementation of its budget for the 1997 financial year Official Journal L 168 , 03/07/1999 P. 0032 - 0033DECISION OF THE EUROPEAN PARLIAMENTof 4 May 1999giving discharge to the Management Board of the European Centre for the Development of Vocational Training in respect of the implementation of its budget for the 1997 financial year(1999/433/EC)THE EUROPEAN PARLIAMENT,- Having regard to the EC Treaty and in particular Article 276 thereof,- Having regard to the report of the Court of Auditors on the financial statements and management of the European Centre for the Development of Vocational Training (Cedefop-Salonica) for the 1997 financial year and the Centre's reply thereto (C4-0053/99)(1),- Having regard to the Council Recommendation of 11 February 1999 (5912/99-C4-0148/99),- Having regard to the report of the Committee on Budgetary Control (A4-0163/99),A. Whereas the Court of Auditors finds that the financial statements for the financial year ended 31 December 1997 are reliable and the underlying transactions are, as a whole, legal and regular;1. Notes the following figures for the accounts of the European Centre for the Development of Vocational Training:1997 FINANCIAL YEAR>TABLE>2. Welcomes the introduction of a new budgetary and accounting system, steps taken to reduce reliance on imprest accounts, the adoption of a new staff policy and the submission of bi-annual progress reports to Parliament on the state of new premises which the Centre will occupy in 1999;3. Gives discharge to the Management Board of the European Centre for the Development of Vocational Training in respect of the implementation of its budget for the 1997 financial year;4. Instructs its President to forward this decision to the Management Board of the European Centre for the Development of Vocational Training, the Council, the Commisson and the Court of Auditors and to have it published in the Official Journal (L series).The Secretary-GeneralJulian PRIESTLEYThe PresidentJosÃ © MarÃ ­a GIL-ROBLES(1) OJ C 406, 28.12.1998, p. 1.